Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 05/05/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
 	Amended Claims 12-13, 15, 18-24 and 51-52 have been examined on the merits.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 12-13, 15, 18-24 and 51 are rejected under 35 USC 103 as being unpatentable over Kott et al. (US 20100137433) in view of Park (Fitoterapia (2010), vol. 81, pp. 644-648) with Miyake (J. of Experimental Psychology: General (2001), vol. 130, no. 4, pp 621-640) providing a definition for “executive function.” 
	Kott teaches administering (orally) an effective amount of a composition comprising an extract of the spearmint plant (the spearmint plant is of the Mentha genus and as an spearmint extract because the spearmint is contained within a liquid formulation of a solution (such as a tea) or extracted with the solvent of water as well as the cited reference’s same claimed spearmint extract as the claimed invention would intrinsically contain and/or comprise of the same claimed active ingredients/compounds such as rosmarinic acid or polyphenol within the same claimed various amounts therein. Also, please note that the cited reference also expressly teaches, see entire document, especially the abstract, that spearmint comprises of the claimed rosmarinic acid to treat a decline in cognitive health and/or a function such as improving memory or impairing memory loss in a mammal (see entire document including e.g.-title, abstract, paragraphs 0014, 0016, 0024, 0036, examples, claims and especially claims 1 and 24). [In addition Please Note that for example, that Kott explicitly states that “daily consumption of rosmarinic acid may protect against memory impairments observed in Alzheimer’s Disease because rosmarinic acid has demonstrated “memory protective effects..” in neurotoxicity of Aβ25-35 is due to is scavenging ONOO-“ (see paragraph 0012). Kott also teaches improving memory or impairing memory loss (see paragraph 0024 and claim 29)].   Moreover, the reference teaches administering the extract so that a dosage of 90 mg, 100 mg, 250, or 300 mg of rosmarinic acid/day is administered (see paragraphs 36 and 40). This dosage overlaps with the dosages claimed by applicant in claims 12 and 51 as well as claim 52.  For example, for a 68 kg patient, a dosage between 0.01 to 50 mg/kg/day is 0.68 to 3440 mg/day (such as for the 68kg patient 300 mg/d= 4.4 mg/kg/d, which falls with the range of claims 12 and 51 as well as claim 52 of between 0.01 and 50 mg/kg/d of an extract comprising >8% rosmarinic + plant polyphenols.)   In addition, Kott teaches that the spearmint has a concentration of at least 7% rosmarinic acid (see paragraph 33, for example-paragraph 0033 lists a plant tissue having rosmarinic acid from 77.5 mg/g (7.75%) to 92 mg/g (9.2%)).  Furthermore, Kott teaches administering the spearmint extract such that it contains at least 90 mg of rosmarinic acid (see paragraph 36 and 40).  1285 mg of this spearmint extract would contain 90 mg rosmarinic acid (7% of 1285 mg).  Thus, the concentration of rosmarinic acid taught by Kott falls within the range claimed by applicant.  However, the reference teaches treating a decline in cognitive health and/or a function such as improving memory or impairing memory loss in a mammal but does not teach specifically to treat and/or improve memory or impairing memory loss in an individual experiencing normal aging cognitive changes.
	However, Park beneficially teaches that rosmarinic acid has cognitive enhancing effects that are useful in treating an aging individual (see paragraph spanning pages 646-647).  The reference teaches that rosmarinic acid improves spatial memory (see section 2.5), an executive function (see Miyake, abstract). Therefore, it was known in the art at the time of the invention that spearmint extracts comprising rosmarinic acid to treat and/or improve memory or impair memory loss and that rosmarinic acid is useful in enhancing cognition in aging individuals. Thus, an artisan of ordinary skill would reasonably expect that the rosmarinic acid containing spearmint extract of Kott would be useful for specifically to treat and/or improve the cognitive health or function in an individual experiencing normal aging cognitive changes.  This reasonable expectation of successful results would motivate the artisan to modify Kott to include modifying the method for treating and/or improving memory or impairing memory loss to include the selection of an individual experiencing normal aging cognitive changes as the subject treated in the method.
The references do not specifically teach administering the extract for a time period of at least 90 days.  However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Park specifically states that the cognitive enhancing effects of rosmarinic acid are enhanced by prolonged administration (see page 646, column 2, second paragraph).  Thus, an artisan of ordinary skill would by motivated to modify the length of time in which the extract is administered in order to determine the optimal amount of time for administration.  Given that Park teaches that prolonged administration is advantageous, an artisan would be also motivated to optimize the dosage schedule for a long period of time such as that claimed by applicant.   Furthermore, it is also noted as discussed in MPEP section 2141.03, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  The artisan of ordinary skill would recognize that cognitive impairment associated with aging is not an acute problem; rather it would be recognized as a chronic condition.  The artisan of ordinary creativity would clearly appreciate that a chronic condition requires a continual treatment.  Thus, the artisan would clearly be motivated to extend the treatment time taught by Park especially in light of the specific teaching by Park that a longer period of treatment time functions better than a short period of treatment time. Therefore, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Lastly, Applicant is also claiming using the claimed composition in claims 12, 51 as wells as in claim 52 for prophylaxis use (i.e. to prevent), the administration of the claimed composition to a subject in need thereof would inherently/intrinsically read on treating or preventing any and/or all diseases or disorders in a subject instead of just treating the claimed disorder/diseases of a mammal experiencing normal gaining cognitive changes in addition to that mammal has not been diagnosed with Alzheimer’s Disease because it appears to Examiner that the language "to prevent”  means that the claimed subject does not have or to yet have and/or be suffering from the claimed disorder/diseases.  Therefore, Applicant’s claimed method of “preventing” the claimed occurrence from happening is met upon administration of the same claimed composition of a rosmarinic acid extract as disclosed in the cited reference of Kott. 

	Claim 52 is rejected under 35 USC 103 as being unpatentable over Kott et al. (US 20100137433) in view of Park (Fitoterapia (2010), vol. 81, pp. 644-648) with Miyake (J. of Experimental Psychology: General (2001), vol. 130, no. 4, pp 621-640) providing a definition for “executive function.”
	Kott teaches administering (orally) an effective amount of a composition comprising an extract of the spearmint plant (the spearmint plant is of the Mentha genus and as an spearmint extract because the spearmint is contained within a liquid formulation of a solution (such as a tea) or extracted with the solvent of water as well as the cited reference’s same claimed spearmint extract as the claimed invention would intrinsically contain and/or comprise of the same claimed active ingredients/compounds such as rosmarinic acid or polyphenol within the same claimed various amounts therein. Also, please note that the cited reference also expressly teaches, see entire document, especially the abstract, that spearmint comprises of the claimed rosmarinic acid to treat a decline in cognitive health and/or a function such as improving memory or impairing memory loss in a mammal (see entire document including e.g.-title, abstract, paragraphs 0014, 0016, 0024, 0036, examples, claims and especially claims 1 and 24). [In addition Please Note that for example, that Kott explicitly states that “daily consumption of rosmarinic acid may protect against memory impairments observed in Alzheimer’s Disease because rosmarinic acid has demonstrated “memory protective effects..” in neurotoxicity of Aβ25-35 is due to is scavenging ONOO-“ (see paragraph 0012). Kott also teaches improving memory or impairing memory loss (see paragraph 0024 and claim 29)].   Moreover, the reference teaches administering the extract so that a dosage of 90 mg, 100 mg, 250, or 300 mg of rosmarinic acid/day is administered (see paragraphs 36 and 40). This dosage overlaps with the dosages claimed by applicant in claims 12, 51 and 52.  For example, for a 68 kg patient, a dosage between 0.01 to 50 mg/kg/day is 0.68 to 3440 mg/day (such as for the 68kg patient 300 mg/d= 4.4 mg/kg/d, which falls with the range of claims 12 and 51 as well as claim 52 of between 0.01 and 50 mg/kg/d of an extract comprising >8% rosmarinic + plant polyphenols.)   In addition, Kott teaches that the spearmint has a concentration of at least 7% rosmarinic acid (see paragraph 33, for example-paragraph 0033 lists a plant tissue having rosmarinic acid from 77.5 mg/g (7.75%) to 92 mg/g (9.2%)).  Furthermore, Kott teaches administering the spearmint extract such that it contains at least 90 mg of rosmarinic acid (see paragraph 36 and 40).  1285 mg of this spearmint extract would contain 90 mg rosmarinic acid (7% of 1285 mg).  Thus, the concentration of rosmarinic acid taught by Kott falls within the range claimed by applicant.  However, the reference teaches treating a decline in cognitive health and/or a function such as improving memory or impairing memory loss in a mammal but does not teach specifically to treat and/or improve memory or impairing memory loss in an individual experiencing normal aging cognitive changes.
However, Park teaches that rosmarinic acid has cognitive enhancing effects that are useful in treating an aging individual (see paragraph spanning pages 646-647).  The reference teaches that rosmarinic acid improves spatial memory (see section 2.5), an executive function (see Miyake, abstract). Therefore, it was known in the art at the time of the invention that spearmint extracts comprising rosmarinic acid to treat and/or improve memory or impair memory loss and that rosmarinic acid is useful in enhancing cognition in aging individuals. Thus, an artisan of ordinary skill would reasonably expect that the rosmarinic acid containing spearmint extract of Kott would be useful for specifically to treat and/or improve the cognitive health or function in an individual experiencing normal aging cognitive changes.  This reasonable expectation of successful results would motivate the artisan to modify Kott to include modifying the method for treating and/or improving memory or impairing memory loss to include the selection of an individual experiencing normal aging cognitive changes as the subject treated in the method. Therefore, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Please note for independent claims 51-52, it appears to Examiner that Applicant is claiming a composition using the term “comprising” whereas the term “comprising” is defined as open language.  Moreover, it is noted that Applicant claims state "comprising" which is open language and therefore allows for the incorporation of non-claimed, non-disclosed elements.  Applicant's argument would be pertinent if the claims stated closed language; i.e. "consisting of," however, Applicant's claims do not state "consisting of” but rather, state “consisting essentially of" which allows for the incorporation of other process steps recited by the prior art. Thus, Examiner maintains In PPG Industries, 156 F.3d at 1355, 48, USPQ2d at 1355, it discloses that for the purpose of searching for and applying prior art under 35 USC 102 and 103, absent clear indication in the specification or claims of what the basic and novel characteristics actually are "consisting essentially of"  will be constructed as equivalent to "comprising." (see, e.g. MPEP 2111. 03).]


Response to Arguments
Applicant’s arguments submitted on 05/22/2022 regarding the USC 103 rejections have been carefully considered but are not deemed persuasive. 
Applicant argues that the Examiner does correctly acknowledge in the Office action on page 4 that Kott does not teach specifically to treat and/or improve memory or impairing memory loss in an individual experiencing normal aging cognitive changes.” (Office Action at page 4). In addition, Applicant argues that with the acknowledgment of the deficiency, the Examiner seeks to combine Kott with Park, but Park does not remedy the deficiencies of Kott.  Park’s teachings are limited to rosmarinic acid (RA) only; Park did not consider the spearmint extract of the present invention.  Indeed, Park makes no mention of the spearmint extract of the present invention or its many polyphenolic compounds. 
In response, Examiner still maintains that there appears to be no real difference between cited reference of Kott and the claimed invention. Kott teaches, in paragraph 0012, the administration of rosmarinic acid that has been demonstrated to have memory protective effects of improving memory or impair memory loss (please see paragraph [0024]; and claim 29) versus the claimed invention’s “method to treat or prevent a decline in cognitive health and/or function in a mammal experiencing normal aging cognitive changes.” Therefore, since it appears to Examiner that any and/or all mammals would experience some normal aging cognitive changes as claimed by the claimed invention, Examiner maintains that the administration of the same claimed composition of a rosmarinic acid extract as disclosed in the cited reference of Kott as the claimed invention’s composition would provide of the same intended purpose of treating a decline in cognitive health and/or function in a mammal experiencing normal aging cognitive changes.
Moreover, Applicant is also claiming using the claimed composition in claims 12, 51 as wells as in claim 52 for prophylaxis use (i.e. to prevent), the administration of the claimed composition to a subject in need thereof would inherently/intrinsically read on treating or preventing any and/or all diseases or disorders in a subject instead of just treating the claimed disorder/diseases of a mammal experiencing normal gaining cognitive changes in addition to that mammal has not been diagnosed with Alzheimer’s Disease because it appears to Examiner that the language "to prevent”  means that the claimed subject does not have or to yet have and/or be suffering from the claimed disorder/diseases.  Therefore, Applicant’s claimed method of “preventing” the claimed occurrence from happening is met upon administration of the same claimed composition of a rosmarinic acid extract as disclosed in the cited reference of Kott. 
In addition, although Applicant argues that Park does not remedy the deficiencies of Kott of treating or preventing a decline in cognitive health and/or function in a mammal experiencing normal aging cognitive changes, Examiner still maintains that Park does teach, in paragraph spanning pages 646-647, that rosmarinic acid has cognitive enhancing effects that are useful in treating an aging individual. The reference teaches that rosmarinic acid improves spatial memory (see section 2.5), an executive function (see Miyake, abstract). Therefore, it was known in the art at the time of the invention that spearmint extracts comprising rosmarinic acid to treat and/or improve memory or impair memory loss and that rosmarinic acid is useful in enhancing cognition in aging individuals. Thus, an artisan of ordinary skill would reasonably expect that the rosmarinic acid containing spearmint extract of Kott would be useful for specifically to treat and/or improve the cognitive health or function in an individual experiencing normal aging cognitive changes.  This reasonable expectation of successful results would motivate the artisan to modify Kott to include modifying the method for treating and/or improving memory or impairing memory loss to include the selection of an individual experiencing normal aging cognitive changes as the subject treated in the method. Therefore, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Lastly, Applicant argues that no cited reference teaches the prolonged administration of an extract of Mentha spicata L. to mammals experiencing normal aging cognitive changes.  Contrary to the Examiner’s contention, in the absence of safety studies at the time of the invention, persons of ordinary skill in the art would not have been motivated to administer spearmint extract for 45 days, 90 days or more. 
In response, Examiner points towards paragraph 0012 within the Kott reference that suggests daily consumption of rosmarinic acid that could arguably include the claimed invention’s administration time period.  Furthermore, Examiner also points towards paragraph 0040 that does not limit the duration of “drinking a tea made from Mentha spicata once, twice, or more times a day,” that could also arguably include the claimed invention’s administration time period.
Furthermore, although Applicant claims that the cited references do not specifically teach administering the extract for a time period of at least 90 days or more, Examiner still also maintains that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Park specifically states that the cognitive enhancing effects of rosmarinic acid are enhanced by prolonged administration (see page 646, column 2, second paragraph).  Thus, an artisan of ordinary skill would by motivated to modify the length of time in which the extract is administered in order to determine the optimal amount of time for administration.  Given that Park teaches that prolonged administration is advantageous, an artisan would be also motivated to optimize the dosage schedule for a long period of time such as that claimed by applicant.   Furthermore, it is also noted as discussed in MPEP section 2141.03, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  The artisan of ordinary skill would recognize that cognitive impairment associated with aging is not an acute problem; rather it would be recognized as a chronic condition.  The artisan of ordinary creativity would clearly appreciate that a chronic condition requires a continual treatment.  Thus, the artisan would clearly be motivated to extend the treatment time taught by Park especially in light of the specific teaching by Park that a longer period of treatment time functions better than a short period of treatment time. Therefore, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655